                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

TROY ROSS                                                                              PLAINTIFF


v.                                    Civil No. 4:19-cv-4048


SHERIFF JACKIE RUNYON and
CORPORAL WEBB                                                                     DEFENDANTS

                                             ORDER

       Currently before the Court is Plaintiff Troy Ross’s failure to comply with two orders of the

Court. Plaintiff filed this 42 U.S.C. § 1983 action pro se on May 9, 2019. (ECF No. 1). Plaintiff’s

motion to proceed in forma pauperis was granted that same day. (ECF No. 3).

       A review of Plaintiff’s complaint revealed that he had not included any factual support for

his claims and instead had referred to grievance numbers on the kiosk at the Miller County

Detention Center. The Court entered an order instructing Plaintiff to file an Amended Complaint

by May 30, 2019, to allege what occurred on April 20, 2019, when he contends excessive force

was used against him. (ECF No. 3). Plaintiff did not file an Amended Complaint by the Court’s

imposed deadline.

       On June 10, 2019, the Court entered an order directing Plaintiff to show cause on or before

June 25, 2019, as to why he failed to file an Amended Complaint. (ECF No. 6). This order

informed Plaintiff that failure to show cause by June 25, 2019, would subject this case to dismissal

without prejudice for failure to obey an order of the Court. To date, neither of the Court’s orders

have been returned as undeliverable and Plaintiff has not responded to or acknowledged either.
       Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). The Local Rules state in pertinent part:

       It is the duty of any party not represented by counsel to promptly notify the Clerk
       and the other parties to the proceedings of any change in his or her address, to
       monitor the progress of the case, and to prosecute or defend the action diligently
       . . . If any communication from the Court to a pro se plaintiff is not responded to
       within thirty (30) days, the case may be dismissed without prejudice. Any party
       proceeding pro se shall be expected to be familiar with and follow the Federal
       Rules of Civil Procedure.

Local Rule 5.5(c)(2).

       Additionally, the Federal Rules of Civil Procedure specifically contemplate dismissal of a

case on the grounds that the plaintiff failed to prosecute or failed to comply with orders of the

court. Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating the

district court possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule 41(b),

a district court has the power to dismiss an action based on “the plaintiff’s failure to comply with

any court order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis added).

       Plaintiff has failed to obey two orders of the Court. None of these orders have been

returned to the Court as undeliverable. Therefore, the Court finds that this case should be

dismissed pursuant to Federal Rule of Civil Procedure 41(b) and Local Rule 5.5(c)(2).

Accordingly, Plaintiff’s Complaint (ECF No. 1) is hereby DISMISSED WITHOUT

PREJUDICE.

       IT IS SO ORDERED, this 2nd day of July, 2019.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge




                                                  2
